 

AMENDMENT

to THE

10.00% PROMISSORY NOTE

OF

IMAC HOLDINGS, INC.

 

THIS AMENDMENT to the 10.00% PROMISSORY NOTE DUE DECEMBER 31, 2019 OF IMAC
HOLDINGS, INC., dated as of June 28, 2019, is made by and between IMAC Holdings,
Inc., a Delaware corporation (the “Company”), and Edward S. Bredniak (the
“Holder”).

 

WHEREAS, on June 1, 2018, the Company issued to the Holder a 10.00% Promissory
Note Due November 30, 2018, for the principal amount of up to $2,000,000 as
previously amended to extend the maturity of such note to December 31, 2019 (the
“Note”); and

 

WHEREAS, the Company and the Holder wish to amend the Note as provided herein;

 

NOW THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties agree as follows:

 

1. The principal amount of the Note, as it appears anywhere in the Note, is
hereby amended to, and shall be, $1,750,000.

 

2. The maturity date of the Note, as it appears anywhere in the Note, is hereby
amended and shall be January 5, 2021.

 

3. The “Lender” under the Note, as defined in the heading of the Note and the
paragraph entitled “Promise to Pay”, is hereby amended and shall be Edward S.
Bredniak. The parties acknowledge and agree that the Note previously
misidentified the Lender as The Edward S. Bredniak Revocable Trust u/a dated
8/14/2015, and all references to such misidentified Lender shall be replaced
with the correct Lender, Edward S. Bredniak. The correction of the Lender’s name
does not constitute an assignment of the Note to any party.

 

4. The paragraph of the Note entitled “Promise to Pay” is hereby amended and
restated in its entirety as follows:

 

“PROMISE TO PAY. IMAC Holdings, Inc. (“Borrower”) promises to pay to Edward S.
Bredniak (“Lender”), or his order, in lawful money of the United States of
America, the amount of One Million Seven Hundred Fifty Thousand & 00/100 Dollars
($1,750,000.00) or so much as may be outstanding, together with interest on the
unpaid outstanding principal balance of each advance. Interest shall be
calculated from the date of each advance until repayment of each advance.”

 

5. The paragraph of the Note entitled “Payment” is hereby amended and restated
in its entirety as follows:

 

“Borrower will pay the outstanding principal amount and all accrued and unpaid
interest pursuant to this Note on January 5, 2021, with interest calculated on
any unpaid balances hereunder based on the Rate set forth above and in
accordance with the “INTEREST CALCULATION METHOD” paragraph set forth in this
Note. Unless otherwise agreed or required by applicable law, payments will be
applied first to any late charges; then to any accrued unpaid interest; then to
principal; and then to any unpaid collection costs. Borrower will pay Lender at
Lender’s address shown above or such other place as Lender designates in
writing.”

 

6. To the extent the sum of outstanding principal and accrued and unpaid
interest under the Note exceeds $1,750,000 as of the date hereof, the Company
hereby agrees to pay the Lender such outstanding amount which is in excess of
$1,750,000 promptly following the date hereof.

 

7. All other terms and conditions of the Note shall remain in full force and
effect without modification.

 

[Signature Page Follows]

 

 

 

 

This Amendment to the 10.00% Promissory Note Due December 31, 2019 has been duly
executed on the date hereinabove set forth.

 

  Borrower:         IMAC HOLDINGS, INC.         By: /s/ Jeffrey Ervin   Name: 
Jeffrey Ervin   Title: Chief Executive Officer

 

  Lender:       /s/ Edward S. Bredniak   Edward S. Bredniak       Acknowledged
and Accepted       The Edward S. Bredniak Revocable Trust u/a dated 8/14/2015

 

  By: /s/ Edward S. Bredniak   Name:  Edward S. Bredniak   Title: Trustee

 

 

 

 